Citation Nr: 1216518	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sensorineural hearing loss of the right ear.

2. Entitlement to an initial compensable evaluation for sensorineural hearing loss of the left ear.

3. Entitlement to an initial evaluation higher than 10 percent for peripheral neuropathy of the right upper extremity. 

4. Entitlement to an initial evaluation higher than 10 percent for peripheral neuropathy of the left upper extremity. 

5. Entitlement to an evaluation higher than 10 percent for hypertension.

6. Entitlement to an evaluation higher than 10 percent for sinusitis and rhinitis.

7. Entitlement to an evaluation higher than 60 percent for diabetes mellitus, type II.

8. Entitlement to a higher level of special monthly compensation (SMC).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1981.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from         a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part granted service connection for peripheral neuropathy of the right and left upper extremities with a 10 percent evaluation for each, effective April 25, 2005; and granted service connection for hearing loss, left ear with a noncompensable (0 percent) evaluation effective April 25, 2005. In this decision, the RO also denied a claim for service connection for hearing loss, right ear, and claims for increased evaluations for hypertension, sinusitis and rhinitis, and diabetes mellitus. Also considered and granted in part was a claim for a higher level of SMC. 

The Veteran appealed therefrom, seeking a higher initial evaluation for peripheral neuropathy of the right and left upper extremities along with left ear hearing loss,  as well as a still greater level of SMC, and appealing the aforementioned claims which were denied on the merits. 

The Board had initial occasion to consider this case in January 2010, granting a claim then on appeal for service connection for tinnitus. The remaining issues were remanded for further development and readjudication, and these development objectives were completed and the case returned to the Board.
FINDINGS OF FACT

1. The Veteran does not have hearing loss in the right ear recognizable as disabling for VA adjudication purposes. 

2. The Veteran's service-connected hearing loss in the left ear consists of impairment manifested by no worse than the numerical designation of I. 

3. From April 25, 2005 to September 7, 2010, there was mild incomplete paralysis of the right and left upper extremities attributable to peripheral neuropathy.

4. Since September 8, 2010, there has been moderate incomplete paralysis of the right and left upper extremities. 

5. Hypertension has not involved or otherwise approximated a diastolic pressure of predominantly 110 or more, or, systolic pressure that is predominantly 200 or more.

6. The Veteran has had at minimum six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, which required treatment through a physician and prescribed antibiotics. 

7. The Veteran's diabetes mellitus has not required more than one daily injection of insulin, restricted diet, and prescribed regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

8. The Veteran does not meet the preliminary criteria for sufficient existing SMC    to support an additional award of special aid and attendance, or otherwise warrant a higher level of SMC than that which he is already receiving.



CONCLUSIONS OF LAW

1. The criteria are not met for service connection for sensorineural hearing loss of the right ear. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2. The criteria are not met for an initial compensable evaluation for sensorineural hearing loss of the left ear. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).

3. The criteria are not met for an initial evaluation higher than 10 percent for peripheral neuropathy of the right upper extremity, from April 25, 2005 to September 7, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124, Diagnostic Code 8515 (2011).

4. The criteria are met to establish a 30 percent evaluation for peripheral neuropathy of the right upper extremity, since September 8, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124, Diagnostic Code 8515 (2011).

5. The criteria are not met for an initial evaluation higher than 10 percent for peripheral neuropathy of the left upper extremity, from April 25, 2005 to  September 7, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124, Diagnostic Code 8515 (2011).

6. The criteria are met to establish a 20 percent evaluation for peripheral neuropathy of the left upper extremity, since September 8, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.124, Diagnostic Code 8515 (2011).


7. The criteria are not met for an evaluation higher than 10 percent for hypertension. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).

8. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 30 percent evaluation for sinusitis and rhinitis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6510 (2011).

9. The criteria are not met for an evaluation higher than 60 percent for diabetes mellitus, type II. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119,   Diagnostic Code 7913 (2011).

10. The criteria are not met for an increased level of SMC based upon a higher level of aid and attendance. 38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claims on appeal for higher initial evaluations for service-connected left ear hearing loss, and peripheral neuropathy of the right and left upper extremities, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."         See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for left ear hearing loss, and peripheral neuropathy of the right and left upper extremities have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

As to the other issues of service connection for right ear hearing loss, the increased ratings for hypertension, sinusitis/rhinitis, diabetes mellitus, and entitlement to a higher level of SMC, the RO/AMC issued VCAA notice correspondence dated from May 2005 and June 2006 which informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,             16 Vet. App. 183, 186-87 (2002). The VCAA notice further informed the Veteran of the downstream disability rating and effective date elements of a claim for service connection.

The relevant notice information must also have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,  the May 2005 VCAA notice letter regarding the aforementioned claims (for which notice was expressly required) was issued prior to the July 2005 rating decision originally adjudicating these matters, and thereby met the standard for timely notice. However, a June 2006 follow-up VCAA letter was issued subsequent to the rating decision on appeal, and therefore did not technically meet the timing of notice requirement. That notwithstanding, the Veteran has had the opportunity to respond to the subsequent VCAA correspondence before issuance of the June 2011 Supplemental Statement of the Case (SSOC) continuing the denial of these claims. There also is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the Veteran has had the full opportunity to participate in the adjudication of these claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case through obtaining service treatment records (STRs), and extensive VA outpatient records. The Veteran has undergone VA Compensation and Pension examinations with respect to the claims being decided. See 38 C.F.R.         § 3.159(c)(4). See also, 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). Meanwhile, in support of his claims, the Veteran provided private treatment records, a lay statement from a third-party, and several personal statements.             He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide           the claims. Under these circumstances, no further action is necessary to assist          the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

I. Service Connection 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury incurred while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b) (2011).

Moreover, certain chronic diseases, such as other organic diseases of the nervous system (including sensorineural hearing loss) may be presumptively service connected if manifested to a compensable degree in the first post-service year.     See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are           26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran underwent a VA Compensation and Pension examination in May 2005 for audiological evaluation. He then reported in-service noise exposure as a communications specialist working near loud communications equipment for several years without hearing protection. He described now having functional impairment in that there was difficulty understanding conversations. Upon the audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
20
25
15
20
50

Speech audiometry revealed speech recognition ability of 96 percent in both ears. The VA examiner indicated that the diagnosis was no hearing loss as involving the right ear, and mild to moderate sensorineural hearing loss in the left ear. In the opinion of the examiner, due to the amount of noise exposed to in service, it was as likely as not that the hearing loss [presumably that only of the left side] was due to noise exposure in the military. 

Upon further examination in September 2010, the Veteran reported having had increased communication difficulty and possible hearing loss. He reported the condition had become more noticeable approximately seven to eight years previously. An audiogram revealed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
20
LEFT
20
15
15
20
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

According to the VA examiner, these test results showed hearing sensitivity within normal limits for compensation and pension purposes bilaterally. Therefore, it was deemed less likely than not that the Veteran's complaints of communication difficulty and hearing loss were the result of military acoustic trauma. 

Having reviewed the objective test results acquired through VA examination,       the Board finds there is no basis upon which to premise a grant of service connection given the lack of a recognized disability for VA purposes. Pursuant to the provisions of 38 C.F.R. § 3.385, as indicated above, there are minimum requirements in terms of audiometric threshold findings and Maryland CNC word scores which must be met to qualify as a hearing loss disability for VA adjudication purposes. Applying these standards to the instant claim, the Veteran's right ear hearing loss does not approach the criteria specified within section 3.385.             The Board is left with no grounds to conclude otherwise than that he does not have a hearing loss condition cognizable under VA law. Whereas the Board acknowledges that the Veteran's reported history of some hearing loss is recognized, the discretion to find a qualifying hearing loss disability is nonetheless limited by the provisions of 38 C.F.R. § 3.385.

Under VA law, the first essential criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

Here, absent verified objective indication of a disabling hearing loss in the right ear, the criteria of a present disability is not met, and this claim cannot be substantiated. Whereas the Veteran does have a competent reported noise exposure from military service as a communications specialist for several years, without actual evidence of a current disability there is no basis for further inquiry into this claim to proceed. 

For these reasons, the Board is denying the claim for service connection for service connection for right ear hearing loss. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,            1 Vet. App. 49, 55 (1990).     
 
II. Increased Ratings

A. Left Ear Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

Where as here, service connection for hearing loss has been granted in only one ear, to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned the numeric designation of I. 38 C.F.R. § 4.85(f). This is consistent with the principle that the manifestations of a nonservice-connected disability may not be used in evaluating a service-connected disability. See 38 C.F.R. § 4.14. 

As to relevant evidence, the reports of relevant audiograms are encapsulated below. There is from the May 2005 VA audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
20
25
15
20
50

Speech audiometry revealed speech recognition ability of 96 percent in both ears. 

Then an audiogram upon examination in September 2010 revealed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
20
LEFT
20
15
15
20
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.
In light of the pertinent rating criteria, the findings obtained pursuant to VA audiometric studies do not substantiate a compensable disability evaluation for service-connected left ear hearing loss. Both May 2005 and September 2010 test results establish no worse than the designation of Level I hearing loss in the left ear, pursuant to 38 C.F.R. § 4.85, Table VI. This amounts to a noncompensable evaluation when considered along with presumed Level I  hearing loss in the nonservice-connected right ear. Nor for that matter has the Veteran's left ear hearing loss demonstrated an "exceptional pattern" of hearing impairment, such that the respective Level designations of hearing loss could be made based entirely on audiometric test findings, without inclusion of speech recognition scores. See 38 C.F.R. § 4.86 (outlining circumstances under which VA will adjudicate claims involving exceptional patterns of hearing impairment). Given these findings, the Board must continue the assignment of a noncompensable rating for left ear hearing loss. 

The Veteran's own assertions of hearing difficulty are taken into account.                 This notwithstanding, ultimately any determination of the proper disability evaluation for hearing loss under the VA rating schedule must follow the objective criteria set forth above, based upon audiometric testing. There is no discretion which the Board has other than to apply these provisions of the rating criteria.            

Accordingly, a compensable initial evaluation for left ear hearing loss is denied with respect to the application of the VA rating schedule. 

B. Peripheral Neuropathy of the Upper Extremities

The Veteran's peripheral neuropathy of the right and left upper extremities is evaluated as 10 percent disabling for each upper extremity under provisions of      38 C.F.R. § 4.124a, Diagnostic Code 8515, pertaining to paralysis of the median nerve. 

Under Diagnostic Code 8515, complete paralysis of the median nerve is defined as where the hand is inclined to the ulnar side, with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. Complete paralysis warrants a 60 percent rating if affecting the minor extremity, and a 70 percent rating if the major extremity is involved. Where there is severe incomplete paralysis, this warrants a 40 percent rating for a minor extremity, and 50 percent for a major extremity. Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity. Mild incomplete paralysis warrants a 10 percent rating for both a minor and major extremity.

Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injures indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

As an initial matter, the Board notes that based on a review of the record, it appears that the right side is the dominant side. 

The Veteran underwent VA Compensation and Pension examination for general medical evaluation in June 2005, during which it was noted on objective physical examination that the upper extremities had normal motor function with reduced sensation in all of the fingertips of both hands. Muscle stretch reflexes were 1+ at the elbows. 

The September 2010 VA examination for diabetes mellitus included some findings relevant to peripheral neuropathy of the upper extremities. The Veteran reported that he had intermittent numbness, pins and needles sensation, in the bilateral hands for the last four to five years. He reported it happened at least two to three times a day, and it lasted until he shook his hand off. The Veteran reported sometimes a heating pad helped with the numbness and tingling sensation. He reported occasionally he got a burning pain. He was unsure of what caused the symptoms. He was taking gabapentin for neuropathic pain with some results, and no side effects. He reported the neuropathy did not affect his activities of daily living, recreational activities, or employment. He denied any paralysis, or contracture of the bilateral upper extremities. 

On objective evaluation of the upper extremities, these were negative for muscle atrophy. There was no edema or inflammation present. There was no amputation present. Temperature was within normal limits. The Veteran had almost normal range of motion of the shoulders, elbows and wrist. The Veteran was able to self-feed and fasten clothing with some assistance. He needed assistance in bathing and toileting, and getting in and out of the show secondary to the history of amputation. There was a recent EMG study which showed electrophysiologic evidence of severe ulnar neuropathies at both elbows, and severe median neuropathies at both wrists (carpal tunnel syndrome). The diagnosis was, in relevant part, neuropathy of the bilateral upper extremities, as likely as not secondary to diabetes. The VA examiner did further state that there was no paralysis present in the bilateral upper extremities.

Based on the above, the Board ascertains a basis for increase for service-connected peripheral neuropathy of the upper extremities as of September 8, 2010, but not prior to then. 

For the initial evaluation period from the April 25, 2005 effective date of service connection to September 7, 2010, the Board finds that the current assigned            10 percent disability rating for both right and left upper extremity neuropathy remains the best approximation of the severity of service-connected disability,          as corresponding to mild incomplete paralysis under Diagnostic Code 8515.   During this timeframe, the Veteran on June 2005 VA examination was noted to have had normal motor function of the upper extremities. There was a finding of reduced sensation in the fingertips of both hands. Reflexes were otherwise normal. Unfortunately, this is the extent of the information the Board has for initial consideration, and its review is constrained by record before it. For the initial time period, the best available information as to sensory, motor and other affectations of upper extremity peripheral neuropathy supports no higher than the proper evaluation for a mild level of disability.

Since then, however, the September 2010 VA examination provides the basis for an increase in rating. The Veteran subjectively reported an intermittent numbness, and pins and needles sensation in the bilateral hands, and occasional burning pain. There was no reported limitation on activities of daily living, and the Veteran denied any paralysis or muscle contracture. Objective, there was no muscle atrophy, no edema present, and near normal range of motion of the upper extremities. Overall, the reported and observed symptomatology did not seem to be substantially worse than the last evaluation. However, there was also a recent EMG study which showed evidence of severe ulnar neuropathies at both elbows, and severe median neuropathies at both wrists. The Board must review the evidence in its entirety and consider the whole recorded history. See 38 C.F.R. § 4.2. On the grounds of the EMG findings, notwithstanding the lack of substantial clinical findings of neuropathy, the Board concludes that the Veteran's peripheral neuropathy of the upper extremities reached the level of moderate incomplete paralysis. 

Consequently, since September 8, 2010 a 30 percent evaluation for right upper extremity peripheral neuropathy is in order, and a 20 percent evaluation applies to the same disability of the left side. 


C. Hypertension

The RO has evaluated the Veteran's hypertension as 10 percent disabling, under provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, hypertension is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more. A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more. A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more. A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.

A note to the rating criteria provides that a 10 percent rating is the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Further addenda to the rating criteria provide that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.

The Veteran filed his claim for increased evaluation in April 2005.

Upon the June 2005 VA general examination, the Veteran reported high blood pressure for 27 years and took Irbesartan. Objectively, blood pressure readings taken were 158/72 (systolic/diastolic); 162/70; and 162/70. 

On a May 2006 VA examination for aid and attendance, the Veteran's three blood pressure readings were 142/72, 138/68, and 138/68.

More recent readings of blood pressure include VA outpatient records which indicate in October 2009 a measurement of blood pressure at 143/56. In December 2009, blood pressure was 104/58. In February 2010, it was 124/54. 

On an April 2010 private treatment consult, blood pressure was 98/40, which was considered lower than usual. In July 2010, blood pressure was 116/72.

The September 2010 VA examination for diabetes mellitus included some findings relevant to hypertension. The Veteran reported taking valsartan 160mg for blood pressure with good results, and no side effects. He denied any history of coronary artery disease, or history of cerebrovascular disease or claudication symptoms.     He reported that the hypertensive condition did not affect his activities of daily living, recreational activities or employment. Objectively, measurement of blood pressure was 97/53.

The Board finds that the criteria have not been fulfilled for a disability rating in excess of 10 percent for the Veteran's hypertension. Under the pertinent rating criteria, a 20 percent rating corresponds to diastolic pressure of predominantly       110 or more, or, systolic pressure that is predominantly 200 or more. 38 C.F.R.       § 4.104, Diagnostic Code 7101. From the evidence available to the Board, it is clear that the Veteran's blood pressure readings throughout the timeframe under review did not fall within proximity to the criteria to warrant an increased rating. On the VA exam of June 2005, the highest measurement taken was 162/70. From there,     it would appear that blood pressure readings progressively went down, as shown on a May 2006 VA examination, and more recent VA and private outpatient records dating from 2009 through 2010. On the most recent VA examination, blood pressure was 97/53. As indicated, this was not one isolated measurement, inasmuch as the outpatient treatment history generally corroborates this result.    
Consequently, the Board does not ascertain the necessity that the Veteran have undergone a distinct VA examination for hypertension only, as the evidence before it is already sufficient for evaluative purposes. In this regard, the existing record is adequately detailed, and those objective measurements taken are not anywhere in the vicinity of what would warrant an increase in rating.

The clear implication of these findings is that the Veteran's blood pressure at this time is fortunately under a degree of control. Under these factual circumstances, then, a higher schedular evaluation for hypertension is not found warranted.

D. Sinusitis and Rhinitis

The provisions of 38 C.F.R. § 4.97, Diagnostic Code 6510 apply to the evaluation of pansinusitis sinusitis, chronic. Under that Diagnostic Code, a 10 percent evaluation will be assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum assignable schedular rating of 50 percent corresponds to sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries. A note to that criteria provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

Also, 38 C.F.R. § 4.97, Diagnostic Code 6522 applies to the evaluation of allergic or vasomotor rhinitis. Under that diagnosis code, rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation. Where the condition manifests with polyps, a 30 percent evaluation is warranted. 

Upon his June 2005 VA general medical examination, the Veteran reported nose and sinus trouble since 1990 with constant sinus problems requiring treatment by a physician six times a year for two months at a time. He had headaches and did take antibiotics sometimes. Symptoms were interference with breathing through the nose, hoarseness of the voice, thick foul smelling discharge from the nose, and shortness of breath. Functional impairment is difficulty sleeping, thinking, and getting comfortable. Objectively, nasal obstruction was 80 percent on the right and 90 percent on the left due to rhinitis. It was the nonspecific type. The Veteran had edema but no classic findings of allergic, vasomotor or bacterial etiology. There were no signs of sinusitis. An x-ray of the sinuses showed the frontal, ethmoid, sphenois and maxillary sinuses were all well aerated and clear, with no osseous abnormalities noted.  

On the September 2010 VA diabetes mellitus exam, the Veteran also indicated a history of sinusitis for over 20 years. He reported he got a sinus infection at least two to three times a year, which he always treated with antibiotics. He stated it was usually resolved in one to two weeks. The Veteran reported sinus congestion associated with sinus infection. He also reported headache and facial pain, but denied purulent discharge. He reported dryness and crusting. He denied any incapacitating episode due to sinus infection. He reported the condition affected his activities of daily living, recreational activities and employment for about a week  until the sinusitis was resolved. He denied any sinus infection at the time of exam. He denied any rhinitis.

The Board finds that resolving reasonable doubt in the Veteran's favor, a 30 percent evaluation represents the best approximation of the severity of sinusitis with rhinitis. At the outset, the Veteran on his most recent evaluation denied rhinitis.  The Board can dispense with this aspect of his condition immediately and concur that the RO properly applied the rating criteria at Diagnostic Code 6510 for sinusitis, in order to evaluate service-connected respiratory disability as a whole.  To this effect, under Diagnostic Code 6510, the next higher 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A review of the evidence show sufficient requirements are met for an increase.
The June 2005 VA examination report reflects reported six episodes of non-incapacitating episodes of sinusitis per year, with headaches, purulent discharge, and antibiotic use sometimes. The episodes lasted up to two months each.              The Board can conclude from the foregoing that the Veteran's sinusitis was at or near the lower limit for which will warrant a higher 30 percent rating -- more than six episodes of non-incapacitating sinusitis with attendant symptomatology. While the number of reported non-incapacitating episodes was one short of "more than six," the fact that each episode reportedly lasted for up to two months by statement of which the Board accepts as credible, is a substantial indicator of the severity of the underlying condition. The Board is further aware that here, for non-successive rating criteria, there is no express requirement that all provisions be met to ensure the next higher evaluation. See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria (as in Diagnostic Code 7913), apply section 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation).

There is also substantiation for an increased rating from the September 2010 VA examination, which indicates a somewhat lesser number of non-incapacitating sinus infections, but again reflects the relatively long duration of treatment and the need for use of antibiotics. At the minimum, the Board will afford the Veteran the benefit of the doubt, as required under VA law, and presume that the initial level of severity reported on examination is the determinative one, and that the more recent exam findings in all likelihood represent continuation of the same. See 38 C.F.R. § 4.3. 

Accordingly, a 30 percent evaluation for sinusitis with rhinitis is granted pursuant to the VA rating schedule. 

E. Diabetes Mellitus

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.             A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet. A 40 percent rating  is warranted when it requires insulin, restricted diet, and regulation of activities.              A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.
A note to that criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.                      See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). 

Upon VA general examination in June 2005, the Veteran indicated that diabetes was diagnosed about 35 years previously. He had never been hospitalized for high or low blood sugar. He saw his physician 12 times a year. He felt progressive loss of strength in the arms, legs, and hands, with tingling and numbness in the arms, hands, legs and buttocks, and bladder and bowel dysfunction but not requiring any absorbent material. He treated diabetes with metformin and insulin. 

On VA examination in September 2010 for diabetes mellitus, the Veteran denied any episodes of ketoacidosis or hypoglycemic reaction requiring hospitalization.  He reported that he had been following a diabetic diet. He stated that he had lost about 20 pounds within the last year. He reported no restriction of activities on account of the diabetes. He was taking insulin medication, and his blood sugars had been running between 70 and 200 at home. He reported he visited his diabetic care provider every three months. He denied any visits to a diabetic care provider secondary to ketoacidosis or hypoglycemic reaction. He denied any skin changes associated with the diabetes. 

Reviewing the evidence as it pertains to the systemic condition of diabetes mellitus, and apart from the symptomatology attributable to secondary manifestations of diabetes (which also have been compensated through distinct awards of service connection), the Board finds that a 60 percent evaluation for diabetes mellitus remains warranted under the rating criteria. The provisions of Diagnostic Code 7913 establish that a maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. See 38 C.F.R. § 4.119. Several of the components of this rating standard are not met. The Board recognizes that the evidence does not clarify whether the Veteran actually receives daily injections of insulin, and if so, with what frequency. However, there is no medical evidence of prescribed restriction of activities. There have been no episodes of ketoacidosis or hypoglycemic reactions, or for that matter requiring hospitalization. There have not been weekly visits to a diabetic care provider.             In summary, while some of the criteria are met, such as loss weight over the past year, there are significant aspects in which the standard for a 100 percent evaluation remains unmet. The Board notes that the Veteran has been awarded service connection for other secondary complications of diabetes. As to the underlying systemic condition of diabetes mellitus itself, the overall severity at this time is still equivalent to a 60 percent evaluation under the VA rating schedule. 

F. Higher Level of SMC Based on Aid and Attendance

In a June 2005 lay statement, the Veteran's daughter, also a registered nurse, indicated that the Veteran was a fragile diabetic with some secondary disease which limited his mobility and level of self-care. Due to having worn a prosthetic on the right leg below the knee there was an unsteady gait, which along with other factors had limited him to walking two to three feet without pain and possibility of falling, requiring someone to be with him at all times. According to the author of the statement, the Veteran had difficulty using a cane for support because of diabetic neuropathy and carpal tunnel syndrome. Although the Veteran had handicap accessible controls on his automobile, he had diabetic related vision problems which seriously limited his capacity to drive. The combination of his diabetes and related conditions had meant that the Veteran had to use a wheelchair for most of the daytime hours. 

The Veteran underwent VA examination for aid and attendance purposes in         May 2006. The Veteran presented at the exam accompanied by an attendant who was his wife. He had traveled to the site of the exam by car. He indicated that he could travel beyond his living area. He did have a problem with dizziness, such as when standing and moving the head. He had difficulty balancing, which affected his ability to walk and which could be described as loosing balance when standing.    He had loss of memory such as short and long term memory. There were other problems such as numbness in the hands. The typical daily routine consistent of getting up and eating breakfast, then sitting in a chair in which he did upper body exercises and worked out his legs. He then took his medications and had to be in a wheel chair the entire day. He did have help getting in and out of the shower. 

On physical exam, the Veteran was well-nourished and in no acute distress.           His nutritional status was good. As to the musculoskeletal system, posture was within normal limits. Gait was abnormal; it was unsteady and the Veteran had to use a cane. The condition caused generalized muscle weakness, though it did not cause generalized muscle wasting. He did not have a prosthesis for areas of the lower extremities which previously had to be amputated due to diabetes. With reference to strength and coordination, the Veteran was able to self-feed, fasten clothing, shave, use a toilet, bathe and dress. There were no upper extremity amputations. There were fundamental restrictions to the lower extremities due to right and left lower extremity weakness and lack of coordination. There was difficulty performing balancing and with ambulation using the lower extremities due to amputations on both lower extremities. The Veteran was able to walk without the assistance of another person for 10 feet. The continued VA established diagnosis was occlusive vascular disease, bilateral lower extremities. The VA examiner further remarked that the Veteran required aid for ambulation, a four prong cane. He was able to leave home or his immediate premises under the circumstances only where a relative was available to assist and only for necessary trips like to a physician's office. During the exam, no other permanent restrictions were noted. 

The September 2010 VA examination for diabetes mellitus indicated the Veteran's report that at that time he was living at home. He reported he was able to drive on the local streets, but needed assistance in driving in the cities. He stated his wife brought him to the examination. He reported he required assistance of another person in attending to the ordinary hazards of daily living. The Veteran reported he was restricted to his home and the immediate vicinity due to the amputation condition. The Veteran was not hospitalized. He was not permanently bedridden. He reported he was able to read well with the use of corrective glasses. He reported he was capable of managing his own finances. He denied any dizziness, bladder or bowel complaint. There was no history of bladder or bowel incontinence or neurogenic bladder. The Veteran reported no loss of memory. He reported impaired balance while attempting to ambulate, and using the assistance of a cane. He stated he needed assistance in performing self care and travel beyond the premises of the home. He reported his wife assisted him with activities of daily living. 

The Veteran is requesting entitlement to a higher level of SMC for aid and attendance pursuant to 38 U.S.C.A. § 1114(r). As will be explained below, the requirements of the statutory scheme for that benefit have not been met in this instance.

Special monthly compensation is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352. 

The Veteran is in receipt of SMC under several statutory provisions.
He has been awarded SMC under 38 U.S.C.A. § 1114(k) on account of      anatomical loss of a creative organ, from February 16, 1988.

He has been awarded SMC under 38 U.S.C.A. § 1114(l) on account of anatomical loss of both feet, from January 8, 1999.

He has been awarded SMC under 38 U.S.C.A. § 1114(p) (and 38 C.F.R.                          § 3.350(f)(3)) at the rate intermediate between subsection (l) and (m) on account of bilateral occlusive vascular disease with right below knee amputation and left forefoot amputation with additional disability independently ratable at 50 percent or more, from January 8, 1999. 

He has also been awarded SMC under 38 U.S.C.A. § 1114(p) (and 38 C.F.R.                          § 3.350(f)(4)) at the rate equal to subsection (m) on account of bilateral occlusive vascular disease with right below knee amputation and left forefoot amputation with additional disability independently ratable at 100 percent or more, from April 25, 2005. 

As to the provisions governing claims for SMC based on aid and attendance, there is initially available SMC pursuant to 38 U.S.C.A. § 1114(l) for when a veteran is deemed so helpless as to be in need of regular aid and attendance. See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The criteria for determining need for aid and attendance are set forth under                 38 C.F.R. 3.352(a). By that regulation, consideration is to be provided to whether there is an inability of the claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. 3.352(a).

There is also available SMC for a special aid and attendance benefit pursuant to    38 U.S.C.A. § 1114(r). This is the benefit which the Veteran seeks in the instant case and provides for an aid and attendance benefit, whether at the regular rate or higher rate (depending on level of assistance required), which is payable at a specified rate in addition to existing awards of SMC. 

Under the law regarding SMC for special aid and attendance, a veteran receiving the maximum rate under 38 U.S.C.A. § 1114 (o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense. Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.                    The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination. 38 C.F.R. § 3.350(h).  

Moreover, a veteran receiving compensation at the intermediate rate between                38 U.S.C.A. § 1114(n) and (o) plus special monthly compensation under                         38 U.S.C.A. § 1114(k) who establishes a factual need for regular aid and attendance or a higher level of care, is also entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense. Determination of the factual need for aid and attendance is again subject to the criteria of 38 C.F.R. § 3.352. Id.                      

The amount of the additional allowance payable to a veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1). The amount of the additional allowance payable to a veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2). The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  Id.  

As previously indicated, the criteria for the regular level of aid and attendance is provided at 38 C.F.R. § 3.352(a) [cited above]. 

The higher level aid and attendance allowance in lieu of the regular aid and attendance allowance when all of the following conditions are met: (1) The veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); and (2) the veteran meets the requirements for entitlement to the regular aid and attendance allowance outlined in 38 C.F.R. § 3.352(a); and (3) the veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care. See 38 C.F.R.                           § 3.352(b)(1).

Need for a "higher level of care" shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform. A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy,            a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof. 38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional,"            as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. The consultation need not be in person; a telephone call will suffice. 38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. 38 C.F.R. § 3.352(b)(4).

The provisions of paragraph (b) of this section are to be strictly construed.                The higher level aid-and-attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial. 38 C.F.R. § 3.352(b)(5).  

Having considered the aforementioned requirements delineated by law and regulation, the Board finds that the criteria for an award of special aid and attendance pursuant to 38 U.S.C.A. § 1114(r) and including at the higher available rate effectively have not been met. The crucial point upon which this claim must be resolved is that the requirement of receipt of existing SMC at a sufficiently high rate has not been satisfied. Presently, the Veteran receives SMC under several provisions of 38 U.S.C.A. § 1114. This notwithstanding, there has been no award of the maximum rate under 38 U.S.C.A. § 1114(o) or (p). In addition, the Veteran receives SMC under 38 U.S.C.A. § 1114(k), but does not further receive SMC              at the intermediate rate between 38 U.S.C.A. § 1114(n) and (o). Applicable regulations denote that these are the only circumstances under which an award of special aid and attendance including at the higher rate may be made. See 38 C.F.R. § 3.350(h). 

First, the Veteran does not currently manifest service-connected disability which would warrant entitlement to an award of SMC under 38 U.S.C.A. § 1114(o).       His profile of service-connected disabilities does not meet the criteria specified under 38 C.F.R. § 3.350(e) for application of subsection (o). The Veteran does not have anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance. 38 C.F.R. § 3.350(e)(1)(i). There are not conditions entitling to two or more of the rates (no condition being considered twice) provided in                 38 U.S.C.A. § 1114(l) through (n). 38 C.F.R. § 3.350(e)(1)(ii). There are no combinations of bilateral deafness with service-connected blindness. 38 C.F.R.                 § 3.350(e)(1)(iii), (iv). The Veteran does not have a condition of or similar to paralysis of both lower extremities together with loss of anal and bladder sphincter control. 38 C.F.R. § 3.350(e)(2).

Also, the Veteran does not currently manifest service-connected disability which would warrant entitlement to an award of SMC at the maximum rate under                38 U.S.C.A. § 1114(p). His service-connected disabilities do not meet the criteria specified under 38 C.F.R. § 3.350(f) for application of subsection (p) at the maximum rate. Generally, an award of the maximum rate under subsection (p) requires that the Veteran have experienced severe visual loss in one form or another, which would amount to up to but no higher than the rate for subsection (o). 38 C.F.R. § 3.350(f)(2). The Veteran could also receive the maximum rate under subsection (p), were he already at the intermediate rate between subsection (n) and (o), and there was additional independently rated disability at 50 percent, or 100 percent, but such is not the case here. 38 C.F.R. §§ 3.350(f)(3), (4). Rather, the highest level of SMC that the Veteran already has been awarded (under subsection (p)) is that equivalent to the intermediate rate between subsection (l) and (m). 

Also, the Veteran does not currently manifest service-connected disability which would warrant entitlement to an award of SMC under 38 U.S.C.A. § 1114(n) and (o), plus special monthly compensation under 38 U.S.C.A. § 1114(k). As indicated, the Veteran does receive SMC under subsection (k). However, there is no objective support for a concurrent award of SMC at the intermediate level between subsection (n) and (o), as the Veteran does not experience a condition of or similar to anatomical loss of or loss of use of one arm, or qualifying severe service-connected visual loss of or approaching blindness in both eye. 38 C.F.R. § 3.350(h)(f)(1)           (xii), (2).  

The significance of the foregoing is that the Veteran does not meet the preliminary regulatory requirements for sufficient SMC in place, before reaching the factual question of whether he is indeed in need of aid and attendance, including at the regular and higher levels. The Board has reviewed the portrayal of the Veteran's condition on several VA examinations, as well as the detailed portrayal from his daughter, a nurse practitioner. It is recognized that the Veteran clearly needs the assistance of another individual for some functions of daily life, though it is not conclusively shown that this would meet the definition of what would be required pursuant to 38 C.F.R. § 3.352. In this regard, the Board observes that fortunately the Veteran retains the capacity to drive himself in some situations, and apparently some residual capacity in areas of self-care and feeding. 

In any event, the primary basis upon which the Board must decide this claim is the absence of having met the preliminary criteria of a sufficient existing SMC award to warrant special aid and attendance benefits. The Board further points out that upon general review of the provisions governing SMC, apart from the aforementioned issue of special aid and attendance, there cannot be ascertained entitlement to any distinctive higher category of entitlement to SMC than that which has already been awarded. The Veteran is already entitled to SMC at the rate equivalent to subsection (m). The Board has already considered whether subsections (o) or (p) would apply, as stated above. It is further observed that subsection (n) would not apply as well. There is no indication of anatomical loss of use of the legs. 38 C.F.R. § 3.350(d)(4). In summary, no other basis for a greater level of SMC applies. 

In reviewing this case, the Board is sympathetic to the Veteran's circumstances,          but is nonetheless bound by the applicable law and regulations governing benefits entitlement. See 38 U.S.C.A. § 7104(c). Consequently, the claim for increased SMC, including based upon a rate of special aid and attendance, must be denied. 

G. Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's conditions under evaluation -- left ear hearing loss, peripheral neuropathy of the upper extremities, hypertension, sinusitis with rhinitis, and diabetes mellitus -- present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. The Veteran is not presently employed due to medical retirement, though not specifically due to any of the underlying conditions being evaluated as much as his overall health condition and secondary manifestations of diabetes mellitus. Essentially, there is no indication that any one of the conditions presently under review has a pronounced effect upon employability. There also is no indication of a particularly substantial, undue or unusual impact upon functional capacity of left ear hearing loss that would manifest in a workplace setting, given its existing noncompensable rating, and that the Veteran developed this condition after ending employment. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities). Moreover, the Veteran's service-connected disorders have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
For these reasons, the Board is granting in part the claims for increased rating for peripheral neuropathy of the upper extremities and sinusitis/rhinitis, denying the claims for increased rating for left ear hearing loss, hypertension and diabetes mellitus, and denying the claim for a higher level of SMC. This determination takes into full account the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent further compensation is sought on claims which were denied, the preponderance of the evidence is unfavorable on these matters, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for sensorineural hearing loss of the right ear is denied.

An initial compensable evaluation for sensorineural hearing loss of the left ear             is denied.

An initial evaluation higher than 10 percent for peripheral neuropathy of the right upper extremity, from April 25, 2005 to September 7, 2010 is denied.

However, a 30 percent evaluation for peripheral neuropathy of the right upper extremity since September 8, 2010 is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

An initial evaluation higher than 10 percent for peripheral neuropathy of the left upper extremity, from April 25, 2005 to September 7, 2010 is denied.

However, a 20 percent evaluation for peripheral neuropathy of the left upper extremity since September 8, 2010 is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

An evaluation higher than 10 percent for hypertension is denied.

A 30 percent evaluation sinusitis and rhinitis is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

An evaluation higher than 60 percent for diabetes mellitus, type II is denied.

A higher level of SMC is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


